Order entered September 12, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00980-CV

                      IN RE TUNAD ENTERPRISES, INC., Relator

                Original Proceeding from the 417th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-00618-2016

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Before the Court is relator’s motion to amend petition for writ of mandamus. The Court

accepted and filed the amended petition and the appendix to the amended petition on September

7, 2018. We, therefore, DENY the motion as moot.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE